 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA REYES-AGUILAR, an                         No. 1:19-cv-00403-LJO-SKO
      individual on behalf of herself and other
12    current and former employees similarly
      situated,
13                                                     ORDER DIRECTING THE CLERK TO
                         Plaintiff,                    TERMINATE DEFENDANT WELLS FARGO
14                                                     & COMPANY
             v.
15                                                     (Doc. 12)
      WELLS FARGO BANK, N.A. and
16    WELLS FARGO & COMPANY,
17                       Defendants.
18

19

20          On July 30, 2019, Plaintiff filed a Notice of Voluntary Dismissal of Defendant Wells Fargo

21   & Company without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 12.)

22          In relevant part, Rule 41(a)(1)(A) provides as follows:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Plaintiff filed its notice before Defendant Wells Fargo & Company served either an answer

 4   or a motion for summary judgment. As such, Plaintiff has voluntarily dismissed Defendant Wells

 5   Fargo & Company without prejudice and this case has automatically terminated as to that

 6   defendant. Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to

 7   TERMINATE Defendant Wells Fargo & Company.

 8            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 9   defendant.

10
     IT IS SO ORDERED.
11

12   Dated:     July 31, 2019                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
